Citation Nr: 1748387	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  08-34 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral knee disabilities.  

2.  Entitlement to service connection for a left knee disability other than service-connected recurrent dislocations of the left knee, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

3.  Entitlement to service connection for a right knee disability, claimed as right knee osteoarthritis, other than service-connected recurrent dislocations of the right knee.   

4.  Entitlement to service connection for a left hip disability, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

5.  Entitlement to service connection for a left hip disability, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

6.  Entitlement to an initial rating in excess of 30 percent for migraine headaches. 

7.  Entitlement to a rating in excess of 10 percent for recurrent dislocations of the right knee. 

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) as of May 11, 2006.  

9.  Entitlement to a TDIU prior to May 11, 2006.

10.  Entitlement to a temporary total evaluation based on convalescence following a right hip surgery.  

11.  Entitlement to basic eligibility for the award of Chapter 35 Dependents' Educational Assistance (DEA) as of May 11, 2006.

12.  Entitlement to basic eligibility for the award of Chapter 35 DEA prior to May 11, 2006.

13.  Whether new and material evidence has been received to reopen a claim for a certificate of eligibility for automobile and/or specially adapted equipment. 

14.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing (home adaptation grant). 

15.  Entitlement to a certificate of eligibility for assistance in acquiring necessary special home adaption.   



REPRESENTATION

Appellant represented by:	Daniel F. Smith, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to July 2004, to include service in the Southwest Asia from September 2001 to February 2002.  He has additional service in the Air Force Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007, April 2013, and January 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

In June 2010, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In March 2011, the Board remanded the claims for additional development.  

In November 2013 Board Decision, the Board granted entitlement to basic eligibility to a permanent and total disability rating for non-service-connected pension purposes.  In that decision, the Board denied entitlement to a TDIU and entitlement to service connection for residuals of a head injury, service connection for migraine headaches, service connection for a right arm scar (previously claimed as a left arm scar) as a residual of a bullet wound, and service connection for a low back disability.  The Board also denied entitlement to a higher rating for left knee dislocations, resolved, status post osteotomy, and a higher rating for a left varicocele.  

The Veteran subsequently appealed the November 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2014 Order, the Court granted the Parties' October 2014 Joint Motion for Remand (JMR) and vacated the Board's November 2013 decision as to the denial of entitlement to a TDIU and entitlement to service connection for a low back disability and for migraine headaches.  The Court then remanded the appeal to the Board for readjudication consistent with the October 2014 JMR.  The Board's grant of a permanent and total disability rating for non-service-connected pension purposes and denial of entitlement to service connection for a head injury, service connection for a right arm scar, a higher rating for dislocations of the left knee, status post osteotomy, and a higher rating for left varicocele, were not disturbed in the October 2014 Order. 

In a January 2015 Board decision, the Board granted service connection for migraine headaches and remanded the remaining claims for additional development. 

In a January 2015 rating decision, the RO effectuated the grant of service connection for migraine headaches and assigned an initial 30 percent rating, effective May 11, 2006.  The Veteran later perfected his appeal as to the initial rating in a February 2017 substantive appeal (via VA Form 9). 

In January 2016, the Board remanded the appeal for further development.  

The Board notes that additional evidence, to include a June 2016 private employment capacity evaluation and February 2017 Disability Benefits Questionnaire (DBQ) reports for knees and hips, was added to the record after the issuance of a May 2015 supplemental statement of the case addressing the low back disability and TDIU claims and a May 2015 statement of the case addressing the remaining claims other than the higher rating claim for migraine headaches.  Although the Veteran has not waived initial agency of original jurisdiction (AOJ) consideration of such additional evidence, he is not prejudiced by the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.  Moreover, as the Veteran's claims for entitlement to a TDIU and basic eligibility for DEA benefits as of May 11, 2006 are being granted herein, he has suffered no prejudice in the Board considering this newly received evidence with regard to those claims.

In addition, the record reveals a July 2009 service connection claim for erectile dysfunction.  As this claim has not been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues other than entitlement to a TDIU and basic eligibility for DEA benefits as of May 11, 2006 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether, as of May 11, 2006, the Veteran's service-connected mood disorder and migraine headaches limit him to no more than marginal employment, thereby precluding him from being able to secure and follow substantially gainful employment. 

2.  The evidence is in relative equipoise as to whether, as of May 11, 2006, the Veteran's service-connected mood disorder and migraine headaches are shown to be of such a nature and severity to be permanent in nature and reasonably certain to continue throughout his lifetime. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, as of May 11, 2006, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.341, 4.3, 4.16, 4.19 (2016).

2.  Resolving all reasonable doubt in favor of the Veteran, as of May 11, 2006 basic eligibility for DEA benefits under Chapter 35, Title 38, United States Code, is established.  38 U.S.C.A. §§ 3501, 5113 (West 2014); 38 C.F.R. § 3.807 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  TDIU as of May 11, 2006

Pertinent Law and Regulations 

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id. 

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether a veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a living wage). See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).  

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385   (Fed. Cir. 2001).

Analysis 

The Veteran contends that his service-connected disabilities, to include mood disorder, migraine headaches, and knee disabilities, prevent him from obtaining and maintaining substantially gainful employment.  See May 24, 2006 Claim; February 2016 Statement.  He has also argued that "side effects from . . . medications [for his service-connected disabilities] . . . affect his employability."  See June 2010 Hearing Tr. at 78.

The Veteran is currently assigned a 50 percent rating for mood disorder, previously claimed as posttraumatic stress disorder (PTSD) and bipolar disorder, from July 5, 2004; a 30 percent rating for migraine headaches from May 11, 2006; a 10 percent rating for recurrent dislocations of the right knee from July 5, 2004; a 10 percent rating for recurrent dislocations of the left knee from July 5, 2004; a 10 percent rating for tinnitus from May 24, 2006; a noncompensable rating for left varicocele from July 5, 2004; and noncompensable ratings for bilateral knee scars both from July 5, 2004. 

His combined disability rating is 60 percent prior to May 11, 2006; 70 percent from May 11, 2006 to prior to May 24, 2006; and 80 percent from May 24, 2006 to present.  As of May 11, 2006, the Veteran has met the minimum schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  

The remaining question is whether the Veteran is unable to secure and follow a substantially gainful occupation solely due to his service-connected disabilities. 

In the May 24, 2006 claim, the Veteran wrote that because of his service-connected psychiatric disability, he had "anger problems" and "[could not] work because [he could not] tolerate large groups of people" and because he was "constantly on guard."  He also wrote that he had "problems [with] customers and authority figures."  With regard to service-connected bilateral knee disabilities, the Veteran claimed that he could not walk for prolonged period of time. 

In a June 2006 Application for Increased Compensation based on Unemployability, the Veteran wrote that he last worked full time in August 2005 as a "manager in training" for a private furniture business.  He wrote that he was in the first year of college at the time and that he was "thinking about changing [his] major because . . . [he was] unable to keep a steady mood or relax and people stress[ed] [him] out to the point of losing [his] temper."  

In a July 2010 private vocational evaluation report, H.J.H. opined that the Veteran was "unable to secure and follow a substantially gainful occupation."  As rationale, the writer partly cited the Veteran's "mental problems" and noted his report of "problems dealing with people," and expressed that he was "skeptical that [the Veteran would be] able to obtain a four year degree."  The writer also cited various side effects from "twelve prescription medications" for the Veteran's service-connected mood disorder, migraine headaches, and knee disabilities, which caused "lightheadedness" and "drowsiness" that impacted his employability.  Moreover, the writer found that the Veteran had "a limited work history with few transferable skills," which further impacted his employability. 

In a November 2010 SSA function report, the Veteran reported that he was "let go" in previous "customer service oriented jobs" because he was "angry."  He was unable to get along with authority figures because "[he was] constantly angry [and] irritated."  The Veteran reported using crutches to aid walking.   

A March 2012 DBQ headaches examiner found that the Veteran's headache condition impacted his ability to work given his report of "severe headaches once weekly requiring him to retreat to a dark environment" that "happened during class at school." 

In an April 2012 DBQ mental disorders report, the examiner noted that since discharge in July 2004, the Veteran "attempted to work but was limited by his continuing mood and anxiety symptoms."  The examiner further assessed that the Veteran had near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, as well as difficulty in adapting to stressful circumstances including work settings.  The examiner noted that the Veteran had previously worked in "day labor pools, as a restaurant server, and for a furniture company as a bill collector."  The Veteran reported that he was unemployed and a full time student at the time. 

In a November 2013 statement, the Veteran reported that in 2006, he worked for 4 months and earned an annual income of $4,800, in 2007, he worked for 6 months with an annual income of $7,200, in 2008, he worked for 9 months with an annual income of $10,800, and in 2009, he worked for 4 months with an annual income of $6,000.  These reported income figures are consistent with those reported in a November 2010 SSA disability report.  

An October 2015 VA vocational rehabilitation specialist noted that the Veteran was still unemployed with a bachelor of applied science degree in paralegal studies.   

In a February 2016 statement, the Veteran wrote that a "[p]art of the reason [he] can't work is when [he has] migraine [he] cannot concentrate and [he is] often very irritable due to the pain."  He further wrote that he has to "record all of [his] classes at school because [when he has] a migraine [he] cannot concentrate or retain any information." 

In a June 2016 employment capacities form, W.B., a VA vocational rehabilitation counselor, assessed that the Veteran could stand, walk, or sit for up to 2 hours in a given work day and drive for up to an hour at one time.   The Veteran could lift or carry up to 10 pounds.  The vocational rehabilitation counselor found that the Veteran could not use either foot for repetitive movement and that he was able to balance with crutches.  Further, the Veteran was able to occasionally bend, reach, twist, and rotate, but could not squat, kneel, climb, or crawl.  Medications affected his ability to work in that "some medications may cause drowsiness."  As for psychiatric functional impairment, the counselor determined that the Veteran could interact with people "2-4" hours in a given day and that his "[psychiatric] symptoms may be triggered by being in large groups of people or in crowded locations."  Moreover, he had "difficulty with concentration during migraine episodes."  The vocational rehabilitation counselor concluded that the Veteran was limited to working on part time basis given his disabilities.  

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected psychiatric and migraine headaches disabilities limit him to no more than marginal employment, thereby precluding him from engaging in substantially gainful employment.  While the Veteran indicated that he had been employed at various times during the appeal period, see November 2013 Statement, such employments were on part time basis and provided annual incomes that were substantially less than the poverty threshold for one person as determined by the U.S. Bureau of the Census (i.e. $10,294 in 2006; $10,590 in 2007; $10,400 in 2008; and $10, 956 in 2009).  See 38 C.F.R. § 4.16 (a).  Further, the totality of the record suggests that his psychiatric disability significantly limits his ability to work in close proximity with others on a regular basis, which is an essential function in many occupations, to include the Veteran's prior occupations involving interactions with customers.  See April 2012 DBQ report (noting prior occupations in "day labor pools, as a restaurant server, and for a furniture company as a bill collector").  In this regard, both July 2010 and June 2016 vocational evaluation reports point out the Veteran's difficulty working with others, which impacted his employability.  See July 2010 private vocational evaluation report (noting  "mental problems" giving rise to "problems dealing with people"); June 2016 employment capacities form (finding that the Veteran's psychiatric symptoms may be triggered by "being in large groups of people or in crowded locations").  

Moreover, the clinical evidence indicates that the Veteran's migraine headaches also render him unable to secure or maintain a substantially gainful occupation.  In this regard, the March 2012 DBQ headaches examiner found that the Veteran's headache condition impacted his ability to work given his report of "severe headaches once weekly requiring him to retreat to a dark environment" that "happened during class at school."  The June 2016 indicated that the Veteran experienced "difficulty with concentration during migraine episodes" and concluded that the Veteran was limited to working on part time basis given his service-disabilities.  In addition, the Veteran's past work history does not otherwise entail training or other work experience that would allow him to work in isolation apart from the public, close supervisors, and other groups of people.  Therefore, the Board resolves all reasonable doubt in the Veteran's favor and finds that he is unable to secure and follow a substantially gainful occupation by reason of service-connected mood disorder and migraine headaches as of May 11, 2006, the date of the underlying higher rating claim for migraine headaches (the Board parenthetically notes that the date of TDIU claim is May 24, 2006, but awards an earlier effective date of May 11, 2006 as part of the higher rating claim for migraine headaches presently on appeal under Rice v. Shinseki, 22 Vet. App. 447 (2009)).  


II.  DEA benefits as of May 11, 2006 

As pertinent to this appeal, basic eligibility for DEA benefits under Chapter 35, Title 38, United States Code exists if the Veteran has a service-connected total disability that is permanent in nature.  38 U.S.C.A. §§ 3500, 3501. A total disability may be assigned where a veteran's service-connected disabilities are rated 100 percent disabling under the Rating Schedule, or if a veteran is unemployable due to his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341.

As decided herein, a TDIU has been awarded as of May 11, 2006 because the Veteran is unable to secure or follow gainful employment as a result of his service-connected mood disorder and migraine headaches.  The clinical evidence indicates that such disabilities are permanent in nature and are reasonably certain to continue throughout the Veteran's lifetime.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran meets the basic eligibility requirements for DEA benefits.  Accordingly, the Board finds that eligibility for DEA benefits has been established as of May 11, 2006.  


ORDER

A TDIU is granted from May 11, 2006. 

Basic eligibility for DEA benefits is established from May 11, 2006.  


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 


Low Back Disability

The Veteran maintains that he has a low back disability had its onset in service and continued since then.  Specifically, he has reported that such disability resulted from "strenuous physical activities" and "extensive training" during service.  See June 2010 Hearing Tr. at 65.  Alternatively, he claims that the low back disability is secondary to service-connected bilateral knee disabilities.  See June 2006 Statement from the Veteran. 

An April 1999 enlistment examination report lists a normal finding for the spine.   In a September 12, 2001 service triage note for emergency care, the treating nurse noted the Veteran's complaint of "lower back pain" for the "past couple wks" and detailed that the pain "sometimes [sic] all over the back."  Pain worsened when the Veteran was "moving around."  The treating nurse noted that the Veteran reported "picking up heavy boxes sometimes."  The Veteran was instructed to decrease heavy lifting as part of low back treatment.  A September 18, 2001 service treatment record documents that the Veteran still experienced low back pain and that there was paraspinal tenderness to palpation at the time.  An assessment of "LBP (low back pain (musculoskeletal) was rendered at the time.  A March 2003 service medical record documents the Veteran's report that "he [had been doing] heavy lifting sessions twice a week for 30 minutes" at the time.  

In March 2005, the Veteran underwent a VA spine examination.  The examiner remarked that the Veteran's low back pain was "secondary to low back strain that happened when he was lifting heavy objects about three years ago (during service)," but he did not provide a rationale.  While a May 2008 VA treating physician wrote that the Veteran "suffer[ed] from chronic back . . . pain which [the physician] believed [was] due to overuse and . . . abnormal gait," the physician did not provide a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Given these inadequate opinions, the Board sought an addendum opinion, which was subsequently rendered in a March 2012 DBQ report.  

The March 2012 examiner diagnosed the Veteran with lumbar disc degeneration/spondylosis and opined that such conditions were not related to service because "[he] was seen on one occasion in military service in 9/2001 for LBP of 2 weeks duration," but the examiner failed to address other relevant service treatment records referenced above, suggesting that his opinion was predicated on inaccurate and incomplete facts.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 (1993).   The March 2012 examiner also opined that the low back disability was not caused or aggravated by the service-connected bilateral knee disabilities, but failed to provide a rationale.  In an April 2015 addendum opinion, the examiner opined that the Veteran's lower back disability was not due to service because other than the September 12, 2001 service treatment record noting "lower back pain [for] 2 weeks . . . there  are no further complaints of, nor evaluations for lower back pain for the remainder of service."  Further, the April 2015 examiner opined that the low back disability was not caused or aggravated by bilateral knee disabilities because the knee conditions "occur from cellular changes associated with disc dehydration most often associated with aging."  In the January 2016 remand, the Board found the April 2015 opinion inadequate and instructed the AOJ to obtain an addendum opinion considering the September 18, 2001 service treatment record and providing an adequate rationale for the aggravation aspect of the secondary basis opinion.  

To date, the AOJ has not obtained the requested addendum opinion addressing the noted deficiencies for the low back disability claim.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  This matter must be remanded to ensure compliance with the Board's previous remand.  

Left Knee and Bilateral Hip Disabilities

Relevant to the service connection claims for left knee and bilateral hip disabilities, the Veteran contends that such are undiagnosed illnesses or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.  See November 2015 Appellant's 
Brief; June 2012 VA treatment note (noting "chronic pain with psychological factors . . . ."); April 2015 VA pastoral care treatment note (noting the Veteran was "frustrated by uncertainty of the cause of his joint pain").  Relevant to the bilateral hip disabilities, he has also argued that such were caused or aggravated by service-connected bilateral knee disabilities.  See September 2011 Statement.  

The Veteran had documented service in Southwest Asia Theater of Operations (in Oman) from September 2001 to February 2002.  As such, consideration of the provisions of 38 U.S.C.A. § 1117 (a)(1) for objective indications of a qualifying chronic disability is warranted.  Under these circumstances, in the January 2016 remand, the Board directed the AOJ to obtain a VA Gulf War examination.  While February 2017 DBQ reports for hip and knee conditions are of record, these DBQ reports are unresponsive to the pertinent questions for consideration of the provisions under 38 C.F.R. §3.317, as pointed out by the Veteran's attorney in March and May 2017 correspondence.  Therefore, a remand is necessary to provide a VA Gulf examination to determine whether the left knee and bilateral hip symptoms are manifestations of undiagnosed illnesses or medically unexplained chronic multisymptom illnesses.  In addition, September 2011 and March 2012 DBQ examiners rendered negative nexus opinions as to bilateral hip conditions, but both were inadequate as the September 2011 opinion did not discuss aggravation and the March 2012 opinion failed to include a rationale.  On remand, the examiner should address these deficiencies in the addendum opinion.  

Right Knee Disability other than Service-Connected Recurrent Dislocations 

In April 2014, the Veteran submitted a timely notice of disagreement as to the issue of entitlement to service connection for a right knee disability, claimed as right knee osteoarthritis, other than service-connected recurrent dislocations of the right knee.  To date, the RO has not yet issued a statement of the case with respect to this claim, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Consequently, this matter must be remanded to the RO for the issuance of a statement of the case.  The Board emphasizes that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R §§ 20.200, 20.201, 20.202 (2016).  On remand, the Veteran will have the opportunity to file a timely substantive appeal if he wishes to perfect an appeal as to this matter.  

Increased Rating Claim for Right Knee Recurrent Dislocations  

In Correia v. McDonald, 28 Vet.App. 158, 169-70 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of range of motion testing on both active and passive motion as well as in weight-bearing and nonweight-bearing, pursuant to 38 C.F.R. § 4.59.  The Veteran was most recently afforded a VA examination for his service-connected right knee recurrent dislocations in February 2017.  However, the February 2017 DBQ report does not contain range of motion testing results on passive motion or in nonweight bearing, as required under 38 C.F.R. § 4.59, and the examiner does not explain why such testing could not be conducted or was unnecessary.  Under these circumstances, the Board finds that the report does not comply with Correia, 8 Vet.App. at 169-70, and that a new VA examination is required.  The Board finds that the examination report is inadequate for rating purposes as it fails to discuss the Veteran's report of functional loss and impairment.  

Migraine Headaches 

The Veteran was last afforded a Disability Benefits Questionnaire (DBQ) examination to assess the current nature and severity of migraine headaches in March 2012, more than five years ago.  Given the time period since the last examination and possibility of worsening of his disability, the Veteran should be afforded a new VA examination to obtain pertinent information to assess the current nature and severity of his service-connected migraine headaches.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).




TDIU prior to May 11, 2006 

The Veteran does not currently meet the percentage requirements for a TDIU prior to May 11, 2006.  38 C.F.R. § 4.16(b) (2016).  VA policy is; however, to grant a TDIU in all cases in which a service connected disability causes unemployability. 38 C.F.R. § 4.16(b) (2016).  The Board cannot grant TDIU in the first instance when a veteran does not meet the percentage requirements; instead it is required to ensure that the issue is adjudicated by the Director of VA's Compensation and Pension Service (C&P).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Remaining Claims 

As basic eligibility for DEA benefits exist if the Veteran has a total and permanent service-connected disability, which includes an award of a TDIU, the claim for DEA benefits prior to May 11, 2006 is inextricably intertwined with the claim for a TDIU prior to May 11, 2006 that is being remanded herein.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  

Further, as favorable action on the remanded service connection claim for a right hip disability could potentially result in the award of a temporary total evaluation based on convalescence for a right hip surgery, the temporary total evaluation claim is deferred until the requested development has been completed.  See Parker, 7 Vet. App. at 116.  

With regard to the claims for certificate of eligibility for assistance in acquiring specially adapted housing, for assistance in acquiring necessary special home adaption, and whether new and material has been received to reopen a claim for a certificate of eligibility for automobile or specially adapted equipment, the Board finds that they are inextricably intertwined with the remanded claims for low back, bilateral knees, and bilateral hips.  These claims are also deferred pending the completion of the requested additional development. 

While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to such claims.
 
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
  
1.  Furnish to the Veteran a statement of the case with respect to the matter of entitlement to service connection for a right knee disability other than service-connected recurrent dislocations of the right knee, and afford him the appropriate opportunity to file a substantive appeal to perfect an appeal of this issue.  The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected--for this claim, within 60 days of the issuance of the statement of the case.

2.  Refer the issue of entitlement to a TDIU prior to May 11, 2006 to the Director of Compensation and Pension Service for adjudication in accordance with 38 C.F.R. § 4.16(b).

3.  Provide the Veteran an opportunity to identify any outstanding private or VA treatment records referable to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

4.  After obtaining all outstanding treatment records, arrange for an orthopedic specialist other than the April 2015 VA examiner to provide an addendum opinion with respect to the low back disability claim.  Any additional VA in-person examination is left to the discretion of the VA examiner.  

Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following questions:

(A)  The examiner should identify all current low back disability diagnoses, present since the date of the claim (i.e. since October 2004), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.  

(B)  For each diagnosis, the examiner should opine as to whether it is at least as likely as not (i.e. whether it is 50 percent or more probable) that any such disability is related to the Veteran's military service. 

(C) For each diagnosis, the examiner should also opine whether it is at least as likely as not (a 50 percent probability or greater) arthritis of the lumbar spine was manifest to a compensable degree within one year of service discharge (i.e. within one year of July 2004).  If so, what were the manifestations?

(D) For each diagnosis, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) such was caused OR aggravated (beyond natural progression) by the Veteran's service-connected bilateral knee recurrent dislocations, status post osteotomy.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation (specifying the baseline level of disability and current level of severity, based on consideration of VA's rating schedule).

In rendering his or her opinion, the examiner is asked to consider the following medical evidence: 
1) the September 12, 2001 service triage note for emergency care in which the treating nurse noted the Veteran's complaint of "lower back pain" for the "past couple wks" and detailed that the pain "sometimes [sic] all over the back," and that pain worsened when the Veteran was "moving around."  The treating nurse also noted that the Veteran reported "picking up heavy boxes sometimes"; 2) the September 18, 2001 service treatment record documenting that the Veteran still experienced low back pain and that there was paraspinal tenderness to palpation at the time.  An assessment of "LBP (low back pain (musculoskeletal) was rendered at the time;3) the March 2003 service medical record documenting the Veteran's report that "he [had been doing] heavy lifting sessions twice a week for 30 minutes" at the time;4) the March 2005 VA examiner's statement that the low back pain was "secondary to low back strain that happened when he was lifting heavy objects [during service]"; and 5) the May 2008 VA treating physician's statement that the Veteran "suffer[ed] from chronic back . . . pain which [the physician] believed [was] due to overuse and . . . abnormal gait."  

The rationale for all opinions offered should be provided. 

5.  The Veteran should be afforded an appropriate VA Gulf War examination in order to address the claimed left knee and bilateral hip disabilities.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted. 

(A)  The examiner should note and detail all reported symptoms of left knee (other than those from service-connected recurrent dislocations of the left knee) and bilateral hips.  The examiner should conduct a comprehensive general medical examination, and provide details about the onset, frequency, duration, and severity of all such symptoms.

(B)  The examiner should specifically state whether the Veteran's claimed left knee and bilateral hip symptoms are attributed to a known clinical diagnosis. 

(C)  If any symptoms of left knee and/or bilateral hips are not determined to be associated with a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

(D)  For each diagnosis, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) such was caused OR aggravated (beyond natural progression) by the Veteran's service-connected bilateral knee recurrent dislocations, status post osteotomy.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation (specifying the baseline level of disability and current level of severity, based on consideration of VA's rating schedule).

In rendering each requested opinion, the examiner should consider and discuss all relevant evidence, to include medical documents, and all lay assertions. 

A rationale for any opinion offered should be provided.

6.  After obtaining any outstanding records, arrange for the Veteran to undergo VA examination by an appropriate medical professional for his service-connected right knee disability.  All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be set forth, in detail.

The examiner should conduct range of motion testing of the right knee (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination as to the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  

In order to comply with Correia v. McDonald, 28 Vet. App. at 169-70, the examination must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing. 

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain or any of the other symptoms noted above during flare-ups or repetitive use.  

Further, the examiner must estimate any functional loss in terms of additional degrees of limited motion of the right knee experienced during flare-ups and repetitive use over time.  If the examiner cannot provide the above-requested opinion without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.  See Sharp v. Shulkin, No. 16-1385, 2017 U.S. App. Vet. Claims LEXIS 1266, at *9-10. 

All examination findings/testing results, along with complete rationale for the conclusions reached, must be provided.

7.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected migraine headaches.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

All opinions expressed must be accompanied by supporting rationale.

8.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


